Citation Nr: 0616368	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  06-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the termination of educational assistance benefits 
under Chapter 30, Title 38, United States Code, effective 
February 1, 2005, was warranted.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


REMAND

The veteran served on active duty from November 1987 to 
January 1995.  Service personnel records also indicate that 
the veteran served 12 years, 10 months, and 22 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 adjudicative action by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

In her February 2006 VA Form 9, the veteran indicated that 
she wanted a Travel Board hearing.  Under 38 C.F.R. § 20.703, 
the veteran may request a hearing before the Board when 
submitting the substantive appeal or any time thereafter, 
subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 
C.F.R. § 20.703 (2005).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing at the RO before a Judge of the 
Board, as requested in her February 2006 
VA Form 9 (substantive appeal).  The 
veteran lives in Florida and has 
requested a hearing at the RO in St. 
Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


